      Case 1:19-cv-07996-DLC Document 60 Filed 07/29/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
LAURA MULLANEY,                        :
                         Plaintiff,    :
               -v-                     :               19cv7996(DLC)
                                       :
CITY OF NEW YORK, CITY OF NEW YORK     :                 ORDER OF
POLICE DPEATMENT, PATROLMEN’S          :              DISCONTINUANCE
BENEVOLENT ASSOCIATION OF THE ICYT OF :
NEW YORK, LIEUTENANT BENJAMIN          :
GOTTLIEB, individually, and in his     :
official capacity, SERGEANT KAERON,    :
DAVID, individually, and in his        :
official capacity, SERGEANT MIGUELE A. :
AMORESANO, individually, and in his    :
official capacity, SERGEANT SEAN M.    :
MONAHAN, individually, and in his      :
official capacity, DEPUTY INSPECTOR    :
THEODORE E. FEDEROFF, individually,    :
and in his official capacity, SERGEANT :
DANIEL J. GAGLIARDI, individually, and :
in his official capacity and CAPTAIN   :
LOURDES SOTO, individually, and in her :
official capacity                      :
                         Defendants.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     It having been reported to this Court that this case has

been settled, it is hereby

     ORDERED that the above-captioned action is discontinued

without costs to any party and without prejudice to restoring

the action to this Court’s calendar if the application to

restore the action is made by August 28, 2020.        If no such

application is made by that date, today’s dismissal of the
         Case 1:19-cv-07996-DLC Document 60 Filed 07/29/20 Page 2 of 2


action is with prejudice.        See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



Dated:       New York, New York
             July 29, 2020

                                    ____________________________
                                              DENISE COTE
                                    United States District Judge




                                      2
